Case 1:18-cr-20877-DPG Document 52 Entered on FLSD Docket 06/24/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CR-20877-GAYLES



  UNITED STATES OF AMERICA,

          Plaintiff,

  vs.

  JASON HANDAL,

          Defendant.
  ________________________________/



                         JASON HANDAL'S SENTENCING MEMORANDUM

          Jason Handal, through counsel, respectfully submits this Sentencing Memorandum, in

  which he seeks to demonstrate to the Court that he should receive a probationary sentence for

  the following reasons:

          •       He has accepted responsibility and cooperated fully, completely, and
                  voluntarily, providing substantial assistance to the Government;

          •       His personal characteristics (including his strong character, long history of
                  charitable contributions, strong family ties, and work ethic) support a
                  significant downward variance under 18 U.S.C. § 3553(a)(1);

          •       There is no risk that he will reoffend;


                                            DISCUSSION

          We respectfully urge the Court to impose a sentence of probation which is sufficient –

  but not greater than necessary – to satisfy the factors outlined in 18 U.S.C. § 3553(a). See

  Kimbrough v. United States, 552 U.S. 85, 101 (2007). Given his substantial assistance to the




                                                  -1-
Case 1:18-cr-20877-DPG Document 52 Entered on FLSD Docket 06/24/2019 Page 2 of 3



  Government, his personal characteristics and history, his total acceptance of responsibility,

  the serious ramifications he has already endured and will continue to endure as a result of his

  conduct, and his extreme unlikeliness to recidivate, Hanal should not receive an incarcerative

  sentence.

         Mr. Handal indicated his willingness to plead guilty and to cooperate with the United

  States at the very early stages of this case. Mr. Handal was an employee of Dip Shipping and

  his actions in this case represent as misguided attempt of being a valuable employee and

  pleasing his boss. Mr. Handal accepts full responsibility for this offense and he understands

  how his actions harmed others. Mr. Handal did not however originate the actions which make

  up this case. Mr. Handal understands that he could have refused to participate, he could have

  walked away from a job he held for over ten years, he could have taken multiple actions to stop

  what was happening but he did not. Misguided loyalties are not enumerated grounds for a

  departure or a variance but they do explain Mr. Handal's actions. This crime was not

  committed by Mr. Handal out of malice or avarice, it was committed out of a desire to be a

  valued and respected employee.

         Under the circumstances of this case, a custodial sentence is not needed to achieve the

  notions underpinning 18 U.S.C. § 3553(a). Even without any sentence imposed by the Court,

  Handal's actions have brought upon him significant hardships that will be with him for the

  remainder of his life, including the loss of his previous stellar reputation within the

  community. Adding a sentence of probation to these punishments would more than

  adequately reflect the seriousness of the offense and would provide adequate deterrence to

  any person in Handal's shoes who might otherwise consider acting as he did.




                                                -2-
Case 1:18-cr-20877-DPG Document 52 Entered on FLSD Docket 06/24/2019 Page 3 of 3



         We respectfully request that this Court sentence Jason Handal to probation.

                                                     Respectfully submitted,

                                                     By: /s/ William R. Barzee, Esq.
                                                            William R. Barzee, Esq.
                                                     Fla. Bar No. 0158720



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was efiled this24th day

  of June, 2019, and served on all appropriate parties through that system.



                                                     Respectfully submitted,

                                                     By: /s/ William R. Barzee, Esq.
                                                            William R. Barzee, Esq.
                                                     Fla. Bar No. 0158720

                                                     Barzee Flores, LLP
                                                     Courthouse Center, PH 1
                                                     40 N.W. Third Street
                                                     Miami, Florida 33128
                                                     Tel: (305)3743998
                                                     Fax: (305)3743985
                                                     WilliamBarzee@barzeeflores.com




                                               -3-
